ORDER
NEBEKER, Chief Judge.
Pursuant to the authority of 38 U.S.C. § 7264(a) and consistent with 28 U.S.C. § 2071(b) and (e), the Court has determined that there is an immediate need to amend Rule 28(i) of its Rules of Practice and Procedure. To clarify and give greater emphasis to existing practice, it is
*533ORDERED that, effective immediately, Rule 28(i) is rescinded and a new Rule 30 is promulgated as follows:
RULE 30. CITATION OF NONPRECEDENTIAL AUTHORITY
(a) A party, intervenor, or amicus curiae may not cite as precedent any action of this Court that is:
(1) taken by a single judge;
(2) not published in the Veterans Appeals Reporter; or
(3) withdrawn after having been published in the Veterans Appeals Reporter.
(b) A person may refer to an action described in Rule 30(a)(1), (2), or (3) only when the binding or preclusive effect of that action, rather than its quality as precedent, is relevant. A copy of the action cited must be attached to the document containing such a reference.
Public comment on this action is invited. Such comment must be submitted to the Clerk of the Court at 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004, by August 14, 2000.